United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bath, NY , Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-599
Issued: October 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2010 appellant filed a timely appeal of a September 8, 2009 Office of
Workers’ Compensation Programs’ merit decision denying her claim for an employment injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained in
an injury in the performance of duty on October 4, 2008, as alleged.
FACTUAL HISTORY
On October 17, 2008 appellant, then a 63-year-old nursing assistant, filed a traumatic
injury claim alleging on October 4, 2008 that he injured his lower back and left leg while lifting
a patient from the floor. He and a coworker were lifting a patient and appellant was kneeling on
the bed and lifted the patient under the left arm. Appellant’s supervisor stated that investigation
of the incident did not support appellant’s statement as he was not assigned to this resident.

Appellant continued to work four hours of overtime and did not complain of pain. The Office
requested additional factual and medical evidence by letter dated October 21, 2009. It allowed
30 days for a response.
On October 24, 2008 the employing establishment responded and stated that the witness
contradicted appellant’s description of events on October 4, 2008, but that appellant called in
sick on October 5, 2008 and sought medical treatment. In a statement dated October 22, 2008,
Sherri Ballam, a nursing assistant, stated that a patient crawled out of his bed on October 4, 2008
and was standing by the edge of his bed. She was helping the patient to return to his bed and
stated, “[Appellant] assisted me by grabbing the back of the resident’s pajamas and guiding him
to the center of the bed. She was on the opposite side of the bed from the resident and had to just
reach over to gently guide the resident as I lowered him to a sitting position on the bed.”
Ms. Ballam stated that appellant did not have to lift, pull or exercise any physical exertion during
this incident and that he did not mention any pain during or after the procedure.
Dr. Alipio P. Encarnacion, a Board-certified internist, examined appellant on October 6
and 8, 2008 and noted that appellant reported pain in his left buttock and down his left leg for
three days. Appellant had lifted a patient and developed left leg pains. Dr. Encarnacion stated
that appellant was moaning and groaning on ambulation. He noted that, after appellant was
prescribed pain medication, he stopped making noises and was able to put on his socks with no
difficulty. Dr. Encarnacion diagnosed left leg pains probably secondary to sciatica or muscle
strains and prescribed hydrocone as well as no work until October 13, 2008. On October 16,
2008 he advised that appellant should not work for an additional week. On October 23, 2008
Dr. Encarnacion noted that appellant was using a wheelchair due to leg pain, but could stand and
walk around the wheelchair with no limping or difficulty. He noted that appellant reported low
back pain with inconsistent limping on ambulation. Dr. Encarnacion stated, “Patient was
informed that I am rather confused with his physical findings….”
Donna W. Wathews, a nurse manager, completed a statement on October 6, 2008 and
noted that appellant came into work on that date to complete a computer course. She stated that
she could see that appellant was in pain when he moved. Appellant did not state how he was
injured or whether it was work related.
Appellant stated that he did not immediately feel pain on October 4, 2008, but later in the
morning reported to the charge nurse that he was experiencing pain. In a statement dated
October 12, 2008, he described the employment incident of October 4, 2008 noting that he
helped Ms. Ballam lift a patient from the floor. Appellant stated, “I put my left leg on the bed
and my right leg is on the floor. Ms. Shreei got his right arm to lift him up on to the bed. I got
his left arm to lift him up on to the bed. We had to stop and turn our bodies in order to get him in
to bed…. I said, ‘Outch’ as my leg twisted in the bed.” (sic) He stated that he reported to Matt
Messecar and Janie Harrington that he was not feeling well. Appellant denied working overtime
and stated that his shift was 12 hours. He stated that after he went home he took pain medication
for two days before seeking treatment on October 6, 2008.
In a decision dated November 21, 2008, the Office denied appellant’s claim on the
grounds that an injury within the meaning of the Federal Employees’ Compensation Act was not
demonstrated and that the factual evidence was insufficient to establish that an incident occurred

2

on the date, time and in the manner alleged. The Office explained that the inconsistencies in the
factual presentation cast serious doubt as to the validity of the occurrence of the incident.
Appellant requested reconsideration on June 4, 2008 and submitted a narrative statement
dated June 1, 2009. He repeated his previous statement of October 12, 2008 noting that he had a
little discomfort from the twist, “but I am a Marine and we do not let a little ache and pain get to
us and keep us from working.” In a statement dated August 6, 2009, appellant disputed the
employing establishment’s statement that he was not assigned to the same area as Ms. Ballam.
He also accused Ms. Ballam of lying and stated that she was a large person who could not have
aided the patient alone. Appellant stated that Ms. Ballam told him not to place his knee on the
bed, and that they should use a lift, but the room was too small.
In a report dated October 16, 2008, Dr. Encarnacion, noted appellant’s history of injury
on October 4, 2008 as described by appellant on October 12, 2008, but stated that appellant felt
strain in his back during the lift. He diagnosed acute lumbar strain with left lower extremity pain
and paresthesias. Dr. Encarnacion continued to support appellant’s disability for work on
November 25, 2008.
Dr. Karen E. Mead, a Board-certified internist, on October 30, 2008 noted appellant’s
history of injury as helping a nurse lift a patent. She reported that appellant “apparently knelt on
the bed, lifting and twisted simultaneously experiencing severe back pain radiating down the left
leg.” Dr. Mead diagnosed acute sciatica and noted that the usual duration of an exacerbation of
sciatica is up to 90 days. A computerized tomography (CT) scan dated October 30, 2008 found
rheumatoid arthritis, multilevel disc bulges, severe discogenic disease without spondylosis.
Dr. Mead examined appellant on November 6, 2008 and again diagnosed acute sciatica. She
found that appellant’s left ankle jerk was diminished, that appellant had tenderness over the left
sciatic notch and that straight leg raising was equivocal. Dr. Mead reviewed appellant’s
diagnostic testing which demonstrated L5-S1 diffuse disc bulge on the left and significant facet
disease on November 24, 2008.
By decision dated September 8, 2009, the Office reviewed the merits of appellant’s claim
and declined to modify that the November 21, 2008 decision denied modification.
LEGAL PRECEDENT
The Office defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”1 In order to
determine whether an employee actually sustained an injury in the performance of duty, the
Office begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components which must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment

1

20 C.F.R. § 10.5(ee).

3

incident which is alleged to have occurred.2 The second component is whether the employment
incident caused a personal injury and generally can be established only by medical evidence.
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.3
ANALYSIS
The Office found that appellant had not submitted sufficient factual evidence to establish
that his alleged employment incident on October 4, 2008 occurred as alleged. Appellant
submitted several factual statements asserting that he experienced either left leg or back pain
lifting a patient with his coworker, Ms. Ballam. However, Ms. Ballam’s description of the
events of October 4, 2008 did not correlate with appellant’s. She stated that appellant helped her
to ease a standing patient on to his bed by guiding the patient with his pajama bottoms at the
waist. Appellant alleged that he helped Ms. Ballam to lift a patient who had fallen to the floor by
placing his left knee onto the patient’s bed and lifting the patient by his left arm while
Ms. Ballam lifted the patient by his right arm. Appellant stated that he had to twist his body and
experienced a tinge of pain verbalizing “outch.” (sic) Ms. Ballam stated that appellant did not
mention any pain during or after the procedure and did not have to lift, pull or exercise any
physical exertion during this incident.
Appellant sought medical treatment two days after the October 4, 2008 employment
incident and variously described experiencing pain in either his left leg or in his back to his
physicians. The nature of the pain described by appellant also varied among physicians as he
reported slight pain or extreme pain in his back when describing the October 4, 2008
employment incident.
The Board finds that appellant has not submitted the necessary consistent factual
evidence in describing his employment incident. Due to the varying descriptions offered by
appellant and the disagreement in events between appellant and the eyewitness, the Board finds

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

D.B., 58 ECAB 464, 466-67 (2007).

4

that there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.
CONCLUSION
The Board finds that appellant has not submitted the necessary factual evidence to
establish that the employment incident occurred in the manner alleged.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2009 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

